Title: To Thomas Jefferson from Arthur S. Brockenbrough, 6 June 1825
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


Dear Sir,
University of Va
June 6h 1825
In finishing the Library room of the Rotunda in what way do you propose securing it at the head of the stairs? whether by a partition around the well hole of the Stairs and a door in the front of landing or a lobby extending to the rear of the columns next the stairs? I should be glad to have your opinion on the subject.—Dr Emunet I find is much dissatisfied with the proposed arrangement for his laboratory—He thinks the small room in the basement of the Rotunda will not answer the purpose for the want of room & light—he wishes to have the use of both of the large oval rooms in the basement one for his lecture room the other for a laboratory, if this be granted him where then shall the room for a Museum be fited up?—Will the dining room of the Pavilion No 1 answer that purpose for the present?—or the rooms on the 2nd floor of the same pavilion?—In a letter of 4h ulto: Dr Brockenbrough informs me he has remited $18.000–to the Bank of the U.S. a Philadelphia to be placed to the Credit of Wm Hilliard, a reciept for the same to be forwarded to me from that Bank—With the hope, that your disease is so far abated as to permit us to have the pleasure of your company here before long I have the honor to be with great respectyour Obt sevtA. S Brockenbrough